Case 1:20-cv-23116-RLR Document 45 Entered on FLSD Docket 07/26/2021 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-CV-23116-ROSENBERG

  GARDEN APARTMENTS, INC.,

         Plaintiff,

  v.

  CHUBB CUSTOM INSURANCE
  COMPANY,

         Defendant.
                                        /

                    ORDER GRANTING IN PART AND DENYING
          IN PART THE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

         This matter is before the Court on the Defendant’s Motion for Summary Judgment [DE

  22]. For its review, the Court has considered the Defendant’s Motion for Summary Judgment, the

  Plaintiff’s response [DE 30], and the Defendant’s amended reply [DE 41]. For the reasons set

  forth below, the Defendant’s Motion is granted part and denied in part.

                         I.   DISPUTED AND UNDISPUTED FACTS

         The Defendant is an insurer that issued a commercial property insurance policy for property

  located in Miami Beach and owned by the Plaintiff. DE 21 at 1. The commercial property

  sustained damage as a result of a failure within its plumbing system. Id. According to the

  Defendant, the damage was apparent in September of 2018 because, at that time, there was visible

  water intrusion and mold in the drywall. Id. at 2. Toilets also began to leak at the same time. Id.

  According to the Plaintiff, the initial signs of water intrusion were reasonably attributable (and

  were attributed by the Plaintiff) to routine wear-and-tear on the commercial property because of

  the property’s extensive age. See DE 38 at 2.        Because the Plaintiff believed that routine
Case 1:20-cv-23116-RLR Document 45 Entered on FLSD Docket 07/26/2021 Page 2 of 11




  maintenance was all that was necessary, the Plaintiff did not realize that the plumbing system had

  experienced a significant failure until August of 2019. DE 21 at 2. The parties therefore dispute

  when the Plaintiff should have known of the plumbing system failure and, because of that

  knowledge, when the Plaintiff should have notified the Defendant of the same. The parties also

  dispute what type of damages are available to the Plaintiff.

                                II.    PROCEDURAL HISTORY

         The Defendant filed its Motion for Summary Judgment on March 19, 2021. The Motion

  ripened for the Court’s review on April 16, 2021. On June 2, 2021, this case was transferred to

  the undersigned. On June 25, 2021, the Court concluded that the Plaintiff’s opposition to the

  Defendant’s statement of material facts did not comply with Local Rule 56.1. DE 37. More

  specifically, the Plaintiff failed to cite to any specific evidence in its opposition in contravention

  of the Rule. Id. As a result, the Court required the Plaintiff to file an amended opposition and the

  Defendant to file an amended reply. Id. The Plaintiff complied with the Court’s order and the

  Defendant subsequently filed its amended reply on July 9, 2021, again rendering the Defendant’s

  Motion for Summary Judgment ripe for review.

                        III.   SUMMARY JUDGEMENT STANDARD

         Pursuant to Fed. R. Civ. P. 56(a), summary judgment is proper “if the pleadings,

  depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

  show that there is no genuine issue as to any material fact and that the moving party is entitled to

  judgment as a matter of law.” Grayson v. Warden, Comm’r, Ala. Dep’t of Corr., 869 F.3d 1204,

  1220 (11th Cir. 2017) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). In reviewing

  a motion for summary judgment, the court must “view all of the evidence in the light most


                                                    2
Case 1:20-cv-23116-RLR Document 45 Entered on FLSD Docket 07/26/2021 Page 3 of 11




  favorable to the nonmoving party and draw all reasonable inferences in that party’s favor.” Furcon

  v. Mail Centers Plus, LLC, 843 F.3d 1295, 1304 (11th Cir. 2016) (quoting FindWhat Investor Grp.

  v. FindWhat.com, 658 F.3d 1282, 1307 (11th Cir. 2011)). Thus, a district court “may not weigh

  conflicting evidence or make credibility determinations” when reviewing a motion for summary

  judgment. Jones v. UPS Ground Freight, 683 F.3d 1283, 1292 (11th Cir. 2012) (citing FindWhat

  Investor Grp., 658 F.3d at 1307). As such, where the facts specifically averred by the non-moving

  party contradict facts specifically averred by the movant, the motion must be denied, assuming

  those facts involve a genuine issue of material fact. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871,

  888 (1990). However, “[w]hen opposing parties tell two different stories, one of which is blatantly

  contradicted by the record, so that no reasonable jury could believe it, a court should not adopt that

  version of the facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris,

  550 U.S. 372, 380 (2007).

         At this stage, the evidence and all reasonable inferences from the evidence are viewed in

  the light most favorable to the Plaintiff, as the nonmovant, but those inferences are drawn “only

  ‘to the extent supportable by the record.’” Penley v. Eslinger, 605 F.3d 843, 848 (11th Cir. 2010)

  (quoting Scott v. Harris, 550 U.S. at 381, n.8).

                        IV.    LEGAL ANALYSIS AND DISCUSSION

         The Defendant moves for summary judgment on two discrete issues. First, the Defendant

  argues that summary judgment must be entered in its favor because the parties’ contract for

  insurance required the Plaintiff to promptly inform the Defendant of any loss and, as a matter of

  undisputed fact, the Plaintiff failed to do so. The Court addresses this request for relief in section

  (A).


                                                     3
Case 1:20-cv-23116-RLR Document 45 Entered on FLSD Docket 07/26/2021 Page 4 of 11




         Second, the Defendant argues that the Plaintiff may not seek replacement cost damages,

  pursuant to the insurance contract, because it is undisputed that the Plaintiff has not completed

  repairs on its property—a necessary perquisite for replacement cost damages. This issue is

  addressed in section (B).

     A. The Defendant’s Entitlement to Prompt Notice

         The parties’ contract for insurance required the Plaintiff to provide the Defendant with

  prompt notice of any loss or damage to the commercial property. DE 21 at 3. The Defendant

  argues that the eleven-month span of time from when water intrusion first became visible

  (September of 2018) to when the damage was reported to the Defendant (August of 2019) is not,

  as a matter of law, prompt notice. For authority, the Defendant cites to various cases where

  “prompt notice” has been interpreted to mean notice is given with “reasonable dispatch and within

  a reasonable time in view of all the facts and circumstances of the particular case.” Am. Fire &

  Cas. Co. v. Collura, 163 So. 2d 784, 792 (Fla. Dist. Ct. App. 1964). Because there is no bright-

  line rule under Florida law that sets forth a period of time for prompt notice, the Defendant

  analogizes to cases that found a lack of prompt notice. For example, the Defendant cites to Ideal

  Mutual Insurance Company v. Waldrep, where an aircraft owner discovered his (missing) airplane

  on a remote island with a dead pilot inside. 400 So. 2d 782, 786 (Fla. Dist. Ct. App. 1981).

  Notwithstanding that discovery, the owner did not inform the insurance company of losses

  stemming from the missing plane until six weeks later. Id.           The Defendant also cites to

  Cosmopolitan Mutual Insurance Company v. Midtown Corporation, where a patron at a restaurant

  fell off a barstool and then demanded the right to inspect the barstool. 200 So. 2d 644, 644-56 (Fla.

  Dist. Ct. App. 1967). Notwithstanding the demand for inspection by the patron (and his hiring of


                                                   4
Case 1:20-cv-23116-RLR Document 45 Entered on FLSD Docket 07/26/2021 Page 5 of 11




  an investigator to investigate the condition of the barstool), the restaurant did not report the incident

  to its insurer for four months. Id.

          In response, the Plaintiff argues that unlike the cases discussed above, in this case, the

  plumbing failure at the commercial property was not readily apparent. The Plaintiff points to the

  age of the building (fifty years) and the fact that the building is an apartment with the various units

  in the possession of tenants—the units are not readily visible to the Plaintiff. DE 38 at 2.

  Furthermore, the Plaintiff emphasizes that the damage to the plumbing system was internal and

  hidden behind walls. Id. The Plaintiff relies upon the affidavit of the individual responsible for

  property maintenance who attested that upon seeing some water damage and leaking toilets in

  September of 2018, he believed that the damage stemmed from the age of the building and routine

  maintenance matters, not a serious plumbing failure. DE 16 at 4. His testimony is supported by

  the attested fact that the company he hired to correct the water damage (in the fall of 2018) did not

  advise him of any plumbing system failure when effectuating repairs. Id.

          Whether or not notice is given in a reasonable period of time is a case-specific matter.

  Hendry v. Grange Mut. Cas. Co., 372 F.2d 222, 226 (5th Cir. 1967). Such a determination is

  therefore ordinarily a question of fact for a jury. Id. Here, a reasonable jury could credit the

  Defendant’s position—that the water damage to the commercial property was sufficiently apparent

  in September of 2018 that it should have been reported to the insurer. DE 21 at 2. Alternatively,

  a reasonable jury could credit the Plaintiff’s position—that the plumbing system failure (a serious

  situation facially covered by the insurance policy) was not readily apparent and, instead, the signs

  of water in 2018 could have been reasonably attributed to routine maintenance matters (which the

  Plaintiff knew was not covered under the insurance policy). The parties therefore have a dispute


                                                     5
Case 1:20-cv-23116-RLR Document 45 Entered on FLSD Docket 07/26/2021 Page 6 of 11




  of material fact and the Court cannot grant summary judgment in Defendant’s favor on the issue

  of prompt notice.

         The Court addresses one final matter on the issue of notice. In its reply, the Defendant

  requests that the Court strike the affidavit that creates the dispute of material fact. DE 41 at 4.

  Putting aside whether such relief may be requested in a reply, the Defendant argues that the

  affidavit is a sham affidavit because it contradicts prior deposition testimony. Id.             More

  specifically, while the affiant attested via affidavit that he believed the signs of water in 2018 were

  attributable to routine maintenance matters, the affiant previously testified at his deposition that

  he did not know what caused the damage:

         Q. Okay. And if we show you reports, I’ll put them up on the screen as well. Are you
         able to testify on behalf of Garden Apartments, Inc. as to how the alleged loss
         occurred?

         A. To the best of my knowledge, sir. I’m not a professional engineer. I can give you
         my experience with the loss.

         Q. And --

         A. I won’t be able to explain to you what the causes are. I’m sorry.

                                                        ...

         Q. What is your understanding of how this loss occurred?

         A. How the loss occurred?

         Q. Yes.

         A. You mean the cause of it?

         Q. Yes.

         A. I don’t know the cause of it. What caused it -- I don’t know.

  DE 21-1 at 15, 22-23.

                                                    6
Case 1:20-cv-23116-RLR Document 45 Entered on FLSD Docket 07/26/2021 Page 7 of 11




         The standard to strike an affidavit as a sham is high. To strike an affidavit, a party must

  have previously given at a deposition a clear answer to a clear question such that it negated all

  possibility of a later dispute of the very same fact. See Van T. Junkins & Assocs., Inc v. U.S. Indus,

  Inc., 736 F.2d 656, 657 (11th Cir. 1984). Here, the Court construes the questions in the deposition

  to concern the ultimate, true cause of the plumbing failure—something that the affiant did not

  know. Questions and answers on that topic do not contradict the affiant’s later testimony via

  affidavit that when he saw certain signs of water damage in 2018 he believed, at that time, it was

  a routine, uninsured, general maintenance matter in a building that was fifty years old. The Court

  will not strike the affidavit as a sham.

     B. The Plaintiff’s Entitlement to Replacement Cost Damages

         The Defendant moves for summary judgment on the issue of replacement cost damages.

  The Defendant argues that to the extent the Plaintiff seeks replacement costs, the contract for

  insurance precludes that relief because (i) replacement cost damages require that the Plaintiff first

  repair or replace the damaged property and (ii) the undisputed record evidence is that the Plaintiff

  has failed to do so.

         The Defendant’s interpretation of the replacement cost provision as first requiring

  completed repairs is supported by the plain text of the insurance contract:

         4. Loss Payment

                 a. In the event of loss or damage covered by this Coverage Form, at our
                 option, we will either:

                                                   ...

                         (2) Pay the cost of repairing or replacing the lost or damaged
                         property, subject to b. below;


                                                    7
Case 1:20-cv-23116-RLR Document 45 Entered on FLSD Docket 07/26/2021 Page 8 of 11




                                                  ...

         We will not pay on a replacement cost basis for any loss or damage:

                 (1) Until the lost or damaged property is actually repaired or replaced;
                 and

                 (2) Unless the repair or replacement is made as soon as reasonably possible
                 after the loss or damage.

  DE 1-3 at 15, 21 (emphasis added). The Defendant’s interpretation of the contractual language is

  further supported by Eleventh Circuit authority. In Buckley Towers Condominium, Inc. v. QBE

  Insurance Corporation, 395 F. App’x 659, 662 (2010), the Eleventh Circuit considered an identical

  replacement cost provision and held that the provision required that repairs first be completed

  before an insurance claim could be submitted:

         In the first place, the insurance contract unambiguously requires the insured to
         repair its property before receiving RCV damages. The insurance contract
         specifically provides that QBE “will not pay on a replacement cost basis for any
         loss or damage (1) Until the lost or damaged property is actually repaired or
         replaced; and (2) Unless the repairs or replacement are made as soon as reasonably
         possible after the loss or damage.” The insurance contract contains no allowances
         for advance payments to fund repairs. Both parties agree, and the record undeniably
         establishes, that Buckley Towers never completed repairs and, thus, would be
         barred from recovering RCV damages under the plain terms of the contract. We
         must accept the unambiguous terms of this contract because “[i]nsurance contracts
         are construed in accordance with the plain language of the policies as bargained for
         by the parties.”

   (citations omitted). Subsequent to Buckley Towers, courts in this district have reached the same

  conclusion—repairs must be effectuated before replacement costs may be sought. Oriole Gardens

  Condo. Ass’n I v. Aspen Spec. Ins. Co., 875 F. Supp. 2d 1379, 1384-85 (S.D. Fla. 2012) (relying

  on Buckley Towers and finding that association’s failure to repair or replace damaged property

  barred its claim for replacement cost coverage); Palm Bay Yacht Club Condo. Ass’n, Inc. v. QBE

  Ins. Corp., No. 10-23685, 2012 WL 13012457, at *5 (S.D. Fla. May 8, 2012) (entering partial

                                                  8
Case 1:20-cv-23116-RLR Document 45 Entered on FLSD Docket 07/26/2021 Page 9 of 11




  summary judgment in favor of insurer on insured’s claims for replacement cost value benefits on

  items that have not been repaired or replaced); Ocean View Towers Ass’n, Inc. v. QBE Ins. Corp.,

  No. 11-60447, 2011 WL 6754063, at *11 (S.D. Fla. Dec. 22, 2011) (entering summary judgment

  for insurer and finding that policy does not afford replacement cost value coverage where “repairs

  have yet to occur”); Los Palacios II Condo. Ass’n, Inc. v. Aspen Spec. Ins. Co., No. 10-23375,

  2011 WL 13100234, at *6-7 (S.D. Fla. Sept. 6, 2011) (relying on Buckley Towers and entering

  summary judgment for insurer on entitlement to replacement cost coverage).

             In response, the Plaintiff does not dispute that it has failed to complete all of the repairs it

  claims are necessary on its property. The Plaintiff concedes this fact. DE 38 at 3; 21-1 at 66. Nor

  does the Plaintiff make any legal argument to refute the authority cited and discussed above.

  Instead, the Plaintiff disavows any intent to seek replacement cost damages and instead contends

  that its claim in this case is for the actual cash value of its loss, not replacement cost. But the

  Defendant did not move for summary judgment on the issue of actual cash value damages. The

  Defendant’s Motion for Summary Judgment is therefore granted insofar as the Court agrees with

  the Defendant that the Plaintiff may not seek replacement cost damages without first effectuating

  repairs.

             Finally, with respect to actual cash value damages, the Plaintiff concedes that, pre-suit, the

  Plaintiff made no demand for actual cash value damages.1 DE 38 at 3. The Plaintiff’s Complaint

  was filed on April 22, 2020, and it is self-evident that the Defendant could not be liable for breach

  of contract (Count I, the sole remaining count in this case) based upon a demand that it never




  1
   The Court also notes that, in discussing these damages in its response, the Plaintiff relies upon a completely irrelevant
  provision of Florida statutory law, § 627.7011(3)(a). That law concerns dwellings, not commercial property.
                                                              9
Case 1:20-cv-23116-RLR Document 45 Entered on FLSD Docket 07/26/2021 Page 10 of 11




   received prior to April 22, 2020. DE 1-7. Thus, consistent with the Court’s ruling above the only

   remedy that could have theoretically been available to the Plaintiff prior to the filing of the

   Complaint was that of actual cash value damages, but the Plaintiff never made that demand upon

   the Defendant—the Plaintiff only sought replacement cost damages. Therefore, in light of the

   Court’s rulings on replacement cost damages and the Plaintiff’s concession on actual cash value

   damages, the Defendant could not have breached the insurance agreement prior to the filing of the

   Plaintiff’s Complaint. Furthermore, the Plaintiff never moved to amend its complaint to render

   the Defendant’s actions during the pendency of this suit (such as a denial of a new demand for

   actual cash value damages) relevant to its claim for breach of contract. Therefore, because the

   insurance agreement only provides for replacement cost damages and actual cash value damages,

   and because the Plaintiff is not entitled to either form of recovery, the Defendant is entitled to

   summary judgment. Nothing in this Order, however, shall preclude the Plaintiff from initiating a

   new suit based upon actual cash value damages or, should the Plaintiff finalize repairs, replacement

   cost damages.

                                       V.     CONCLUSION

          For the foregoing reasons, the Defendant is entitled to summary judgment. It is

   ORDERED AND ADJUDGED that Defendant’s Motion for Judgment [DE 22] is DENIED

   insofar as issues of material fact preclude any summary judgment determination on whether the

   Plaintiff’s notice to Defendant was prompt and GRANTED insofar as the Plaintiff is precluded

   from seeking replacement cost damages without first completing repairs. The Defendant shall

   submit a proposed final judgment in Microsoft Word format to rosenberg@flsd.uscourts.gov, after

   conferral with the Plaintiff, within two business days of the date of rendition of this Order. The


                                                   10
Case 1:20-cv-23116-RLR Document 45 Entered on FLSD Docket 07/26/2021 Page 11 of 11




   Clerk of the Court shall CLOSE THIS CASE and all other pending motions are DENIED AS

   MOOT.

           DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 26th day of July,

   2021.



                                     UNITED STATES DISTRICT JUDGE
                                     ROBIN L. ROSENBERG




                                             11
